Citation Nr: 1116200	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1. Whetber new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a personality disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including major depressive disorder and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 3, 1977 to November 1, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Paul, Minnesota, Regional Office (RO).  By a rating action in May 2008, the RO determined that new and material evidence had been received to reopen a claim for service connection for PTSD, but denied the claim on the merits.  In September 2009, the RO denied a claim for service connection for a personality disorder.  

On October 25, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

Regardless of the RO's decision on whether new and material evidence has been received sufficient to warrant reopening the claim of entitlement to service connection for PTSD, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The September 2009 rating action also denied a claim of service connection for chronic lumbar strain.  The Veteran filed a notice of disagreement (NOD) with that decision in October 2009, and a statement of the case (SOC) addressing that issue was issued in February 2010.  However, in his substantive appeal (VA Form 9), received in March 2010, the Veteran indicated that he was only appealing the issue of service connection for a personality disorder.  38 C.F.R. §§ 20.200, 20.202 (2010).  

(The decision below addresses the application to reopen a claim of service connection for PTSD and the claim of service connection for a personality disorder.  The underlying issue of entitlement to service connection for PTSD and the issue of entitlement to service connection for a psychiatric disorder other than PTSD are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  By a rating action in June 2004, the RO denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran did not appeal.  

2.  The evidence associated with the record since the June 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record.  The new evidence raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has a personality disorder, which is not recognized as a disability for which compensation benefits may be awarded.  


CONCLUSIONS OF LAW

1.  Evidence relative to a claim of service connection for PTSD received since a final June 2004 rating decision is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

2.  A personality disorder is not a disease or injury within the meaning of legislation allowing for the award of service-connected compensation benefits.  38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in February 2008 and August 2009 from the RO to the Veteran, which were issued prior to the RO decisions in May 2008 and September 2009, respectively.  Additional letters were issued in December 2008 and April 2010.  The letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The February 2008 letter also explained the criteria for new and material evidence and set forth the basis of the last final denial and what was required to reopen the previously denied claim.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was provided an opportunity to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  A review of the Veteran's service records contains no evidence of a personality disorder in service.  In addition, the Veteran has provided no competent information regarding the etiology of this disorder.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Analysis

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  

Under pertinent regulation, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Veteran served on active duty from May 3, 1977 to November 1, 1977.  The Veteran's military personnel records indicate that his military occupational specialty was as a clerk typist.  These records indicate that the Veteran was AWOL on September 6, 1977; he was apprehended by civilian authorities in Coleman, Alabama on September 29, 1977.  The service treatment records are negative for any findings or diagnosis of a psychiatric disorder, including PTSD.  

The Veteran's initial claim for service connection for PTSD was received in November 2003.  Submitted in support of his claim was a VA progress note dated in October 2003, indicating that the Veteran was seen for mental health care.  The Veteran reported that he had been experiencing symptoms of depression and PTSD some 10 years ago; he stated that he gets depressed and has no energy.  The Veteran reported a suicide attempt in the 1980s when he shot himself in the head with a pellet gun.  The Veteran reported being sexually assaulted while in the military.  The pertinent diagnosis was psychosis, not otherwise specified (NOS), and alcohol dependence, in remission.  The examiner noted that the Veteran showed signs of worsening psychosis and depression and he would benefit from psychotherapy as well as medication management.  

Also submitted in support of the Veteran's claim was a PTSD questionnaire, wherein the Veteran indicated that he was on a bivouac march until his arches broke; he also reported being raped by 3 black men.  The Veteran also submitted a personal statement, dated in February 2004, wherein he stated that he was happy in boot camp and was adapting very quickly; however, he fractured his arches and began having problems keeping up with his platoon.  The Veteran stated that the military changed his MOS to clerk typist because he developed flat feet and was unable to do the required marching; he felt destroyed and depressed and he turned to alcohol, which temporarily made him feel better.  The Veteran related that the drinking caused him to get into a fight and he got arrested; he was taken to a civilian jail in Birmingham where he was raped by 3 black men.  The Veteran indicated that he became even more depressed after that incident; he felt worthless and wanted to die.  The Veteran stated that upon his return to his unit, he was offered an honorable discharge based on medical reasons and he accepted.  

Received in March 2004 were VA progress notes dated from November 1993 through May 2000 which show treatment primarily for alcohol dependence.  VA progress notes dated in October 1997 reflect a diagnosis of major depressive disorder; a November 1998 VA progress note reflects an assessment of depression.  In March 1999, the Veteran was diagnosed with major depression.  When seen in July 1999, he was diagnosed with schizoaffective disorder, bipolar.  

By a rating action in June 2004 the RO denied the claim for service connection for PTSD on the basis that there was no evidence of record of a diagnosis.  It was determined that the evidence did not show a confirmed diagnosis of PTSD that would permit a finding of service connection.  It was also determined that the available medical evidence was insufficient to confirm a link between the current symptoms and an in-service stressor.  By letter dated in June 2004, the Veteran was informed of the denial of his claim and of his procedural and appellate rights.  The Veteran did not appeal that decision and it became final.  

Received in June 2004 were additional VA progress notes dated from May 2000 to April 2003 that show that the Veteran received ongoing clinical attention and treatment for a psychiatric disorder, variously diagnosed.  During a psychiatric assessment in August 2000, the Veteran reported that he started drinking at age 12; he reported 4 suicide attempts, including one in which he shot himself in the head, with the bullet still in his head.  The Veteran indicated that he suffered emotional abuse from his mother, his father and step-father; he further noted that one of his step fathers attempted to sexually abuse him, but he protected himself with a baseball bat.  Following a mental status examination, the Veteran was diagnosed with schizoaffective disorder, alcohol abuse and PTSD.  A mental health note dated in April 2002 reflects an assessment of schizoaffective disorder.  The Veteran was seen in April 2003, at that time it was noted that he spoke with Father Kent and told him about being raped while in jail in the military; he stated that he had never told anyone the incident before.  The assessment was schizoaffective disorder due to sexual trauma while in jail in the military.  

Of record are private treatment reports from Arizona Department of Corrections dated from July 2004 to June 2006 which reflect treatment for an unrelated lumbar spine disorder.  These records do not reflect any complaints or diagnosis of a psychiatric disorder.  A medical history form, dated in July 2004, did report a history of depression.  

VA progress notes dated July 2006 to July 2007 show that the Veteran received ongoing clinical attention for a psychiatric disorder, diagnosed as depression, antisocial per chart.  

In a statement dated in January 2008, the Veteran sought to reopen his claim of entitlement to service connection for PTSD.  Submitted in support of the claim was a mental health note dated April 22, 2003, which indicated that the Veteran reported being flooded by memories of a sexual attack.  The assessment was schizoaffective disorder and PTSD from sexual attack in jail while in the military.  

Also submitted in support of the claim were VA progress notes dated from June 2007 through January 2009.  These records show that the Veteran received ongoing clinical evaluation and treatment for a psychiatric disorder, variously diagnosed as PTSD, anxiety disorder NOS, and major depression, single or recurrent.  In December 2007, the Veteran was seen for medication management and therapy for psychiatric symptoms; the pertinent diagnoses were depression, possible organic mood/personality status post gunshot wound (GSW) of the head, and PTSD symptoms.  Following a psychiatric evaluation in June 2008, the Veteran was diagnosed with anxiety disorder NOS (PTSD symptoms), depression NOS; psychosis NOS; and possible organic mood/personality status post GSW to the head.  The Veteran was seen for evaluation and participation in the PPH program in October 2008.  At that time, he reported symptoms of depression and anxiety.  The Veteran reported that he recently had an African-American family move next door to him, which has brought back intrusive memories of military sexual trauma while in the military by a black man.  He stated that he has had much fear/anxiety as a result of these new neighbors; and, as a result, he has been isolating himself in his trailer.  The pertinent diagnoses were PTSD; anxiety disorder NOS; major depression, single or recurrent; psychotic disorder, NOS by history; and antisocial personality disorder by history.  

Of record is a statement from J.B., received in March 2009, indicating that he and the Veteran were in a treatment program together in October 2008, at which time they shared the many stresses that they were experiencing.  J.B. indicated that the Veteran related the sexual assault he experienced during a lockup in a Birmingham jail during service; he stated that he was placed in a cell with three black men who sexually assaulted and abused him.  J.B. noted that it was very difficult for the Veteran to recall that experience; he related the experience with much pain and through tears.  

VA progress notes dated from January 2009 through July 2009 reflect diagnoses of anxiety disorder.  

Of record is the report of an informal conference held in July 2009.  At that time, it was noted that the Veteran's main stressor was an assault in a civilian jail in September 1977.  It was also noted that the Veteran had other events and disciplinary actions before the assault.  The Veteran indicated that he went into the military when he was 17, and he was supposed to be trained to be a mechanic but his feet broke down and he was transferred to clerical work.  The Veteran indicated that he did a lot of marching which caused his feet to hurt.  He stated that the change in MOS devastated him; this was the reason that he started to drink and became depressed.  The Veteran indicated that he has had problems with chemical dependence and served some jail time; he has also noted that he made a suicide attempt a couple of years after discharge from service.  It was noted that the Veteran wept when he talked about the assault.  

Of record is the report of an examination conducted by the Central Minnesota Counseling Center in August 2009.  At that time, it was noted that the Veteran was nearly finished with basic training at Fort Jackson, South Carolina when he developed flat feet during a long march; as a result, his MOS was changed to clerk typist.  It was noted that the Veteran rejected the change of his MOS; he stated that he "copped" an attitude, got drunk and went AWOL.  He eventually turned himself in, was given an Article 15 punishment and allowed to go to helicopter mechanic training at Fort Rucker, Alabama.  Once there, he was feeling more positive; however, all of the marching caused him intense pain and anger over this assignment.  He went AWOL a second time, got into a fight while drinking and was arrested; the military police took him to a Birmingham jail, apparently to sober up before returning him to base.  The Veteran reported that he was placed in a cell with three black males; he was threatened with anal sex, but he was forced to perform oral sex on them instead.  The Veteran indicated that, the next morning, he was taken back to Fort Rucker.  After meeting his commanding officer, he was offered an honorable discharge under medical conditions, and he was too ashamed to talk about his sexual assault for the next 27 years.  The Veteran related that he returned home to Minnesota discouraged, embarrassed, ashamed, and angry over what happened.  

Following an examination, including psychological testing, it was noted that the Veteran certainly appeared to meet criterion A, parts 1 and 2 in the DSM IV for a diagnosis of PTSD.  The examiner observed that the Veteran's suicide attempt was in 1980, only a few years after his discharge, which seemed to indicate more than just alcohol related problems and most likely was evidence that a traumatic event occurred.  The Veteran never spoke to anyone about the sexual assault until he spoke to a chaplain 27 years later.  The pertinent diagnoses were PTSD of delayed onset with secondary depression; and personality disorder NOS with passive-dependent and avoidant features; stressors included incarcerations and sexual assault.  The examiner stated that the Veteran appeared to meet the criteria for PTSD secondary to an alleged sexual assault while incarcerated in a Birmingham civilian jail prior to his discharge.  The examiner noted that his long history of multiple suicide attempts, low self esteem, and alcohol abuse certainly was indicative of a traumatic event, most likely prior to his discharge.  The examiner stated that it was his opinion that it was more likely than not that the Veteran's severe anxiety around African-American adult males and chronic depression was secondary to his alleged traumatic sexual assault while in jail in Birmingham, Alabama.  

At his hearing in October 2010, the Veteran noted that he has a clarified diagnosis of PTSD.  The Veteran indicated that he was only able to serve six months before he was released due to what was deemed a personality disorder.  The Veteran testified that he became depressed because of his flat feet and the fact that his military career was over; as a result, he started drinking.  The Veteran explained that he went AWOL and was apprehended; he noted that the military police took him to a Birmingham jail where he was forced to perform oral sex on 3 black males.  The Veteran indicated that he did not report the incident in the jail to anyone until he saw a chaplain at the VA medical center in Phoenix, Arizona.  The Veteran indicated that he cannot be around black people without suffering from panic attack and anxiety.  The Veteran reported that he had to move out of his trailer home when a black family moved in next door.  The Veteran indicated that he continues to experience anxiety as a result of the sexual assault in service.  

PTSD

As noted above, the claim of service connection for PTSD was previously denied by the RO in June 2004.  No notice of disagreement was filed.  That decision is therefore final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

The Board notes that at the time of the prior denial, there was no evidence of a diagnosis of PTSD.  Additionally, the RO determined that the evidence did not show a confirmed diagnosis of PTSD that would permit a finding of service connection.  It was also determined that the available medical evidence was insufficient to confirm a link between the current symptoms and an in-service stressor.  

Evidence submitted since the last final denial by the RO in June 2004 includes VA progress notes, private examination reports, as well as statements from the Veteran.  The records submitted are new in that they were not previously of record.  While some of this evidence is cumulative, duplicative, or immaterial, there is also evidence submitted that is material, and sufficient to reopen the Veteran's claim.  That is, there is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, in this regard, the Veteran was diagnosed as having PTSD in November 2007.  In addition, a private examination report dated in August 2009 reflected diagnosis of PTSD of delayed onset with stressors including incarcerations and sexual assault.  The examiner stated that the Veteran appears to meet the criteria for PTSD secondary to an alleged sexual assault while incarcerated in a Birmingham civilian jail prior to his discharge.  In addition, the Veteran has also submitted detailed statements regarding the stressors he experienced while in the military.  The Veteran also submitted lay statements that attest to the effect of the Veteran's experiences during military service on his behavior.  The additional evidence is new and material.  

This evidence is new and material to the Veteran's claim because it provides a diagnosis of PTSD, which the evidence suggests is related to service, something that was not established in the prior denial.  Specifically, the evidence is relevant and probative of the issue regarding the presence of PTSD and bears directly and substantially upon the facts regarding whether current disability is traceable to his military service.  Because the credibility of the evidence is presumed in determining whether new and material evidence has been submitted, this evidence is relevant and probative of the issue of whether PTSD is a result of active military service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  (The underlying merits of this claim will be addressed in the remand that follows the order set out below.)  

Personality Disorder

To the extent that the current evidence discloses that the Veteran has a personality disorder, there is no basis in the law for an award of service connection.  By regulation, personality disorders are not diseases or injuries for the purposes of service-connected compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130; American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (4th ed.)  

A claim for service connection for such a disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  The validity of the exclusion in 38 C.F.R. § 3.303(c) of personality disorders from the definition of disease or injury has been upheld.  Winn, 8 Vet. App. at 510.  



ORDER

New and material evidence has been received to reopen a claim of service connection for PTSD; to this limited extent, the appeal of this issue is granted.  

Service connection for a personality disorder is denied.  


REMAND

In light of the reopening of the Veteran's claim of entitlement to service connection for PTSD, the Board has determined that additional development is required.  Specifically, the Veteran contends that he has PTSD as a result of several events in service, including as a result of a sexual assault that occurred during service.  The Board observes that the Veteran testified in October 2010 that his PTSD was based on a sexual assault that occurred when military police placed him in a civilian jail overnight in Birmingham, Alabama.  There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to:  Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  

The Board notes that the Veteran has not received the required notice.  On remand, the RO should issue notice to the Veteran explaining the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the VCAA's duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) (2010).  

The Board also observes that the Veteran specifically filed a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and schizoid disorder.  The Board narrowly construed the claim based on the manner it was developed for appellate review and denied upon the absence of a current diagnosis.  The United States Court of Appeals for Veterans Claims (Court), in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis--one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  

The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  Notably, while the claim was adjudicated by the RO as PTSD, the Veteran has also been diagnosed with anxiety disorder, schizoaffective disorder, and major depressive disorder.  See VA treatment records.  As indicated under Clemons, these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to include psychiatric disability other than PTSD and personality disorder.  

In a statement dated in April 2008, the Veteran indicated that he joined the military when he turned 17 years old; he loved boot camp and was always in the top 5 of the men in his company.  The Veteran reported that the fatal day came when his feet gave up on him; he stated that his dream of being in the service came to an abrupt end.  The Veteran explained that he became depressed and started drinking heavily.  The Veteran noted that he was diagnosed with depression, which he believed occurred as a result of his flat feet and failed military career.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should undertake all appropriate development of the Veteran's claim for PTSD based on sexual assault under the guidelines of M21-1, part III, 5.14(c)(5).  See also 38 C.F.R. § 3.304(f) (3) (2010).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f) (3) must be included in the notification to the Veteran.  

2.  Further evidentiary development should be undertaken regarding the circumstances surrounding the Veteran's incarceration in a Birmingham jail during service.  (Public records and local police records should be sought to corroborate such an event, and military police records should be searched for information related to the event.)  Unit reports that may reflect the Veteran's period of absence from his unit without authorization and the date(s) and circumstances of return to military control should also be sought.

3.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his claimed psychiatric disorders since July 2009.  After securing the necessary release, the AOJ should obtain these records, as well as records of treatment of his currently service-connected disabilities.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  Regardless of the Veteran's response, the AOJ should obtain all outstanding VA treatment notes which are not already in the claims folder.  The Board is particularly interested in obtaining any records or statement from the chaplain at the VA medical hospital in Phoenix, Arizona.  

4.  The Veteran should be afforded a VA examination to determine whether he has PTSD that is related to a verified stressor.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature of any currently demonstrated acquired psychiatric disorder.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault.  

With respect to any other current acquired psychiatric disorder, the examiner should include an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is related to any disease or injury in service.  

The examiner should also include an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder was caused or made chronically worse by the Veteran's service-connected flat feet.  A complete rationale for all opinions expressed should be provided in the examination report.  

5.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the AOJ should readjudicate the Veteran's claim.  In re-adjudicating the PTSD issue, consideration should be given to the Veteran's status when the alleged personal assault occurred, whether for example, he had returned to military control or whether he remained in an absent-without-leave status.  See 38 C.F.R. § 3.1 (2010).  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues remaining on appeal since the May 2010 SSOC.  An appropriate period of time should be allowed for response.  

After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  By this remand, the Board does not intimate any opinion, favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


